FORM OF CHANGE IN CONTROL AGREEMENT EXECUTED IN AUGUST 2003 WITH THE COMPANY’S
CHIEF EXECUTIVE OFFICER AND THE NEXT FOUR MOST HIGHLY COMPENSATED EXECUTIVE
OFFICERS

 

Exhibit 10.16

 

[Date]                        

 

[Name]

c/o ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

Dear [Name]:

 

ABX Air, Inc., a Delaware corporation (the “Company”), and the Board of
Directors of the Company (the “Board”) are not necessarily opposed to any merger
proposal or acquisition attempt by third parties. We recognize, and insist that
our executives recognize, that in such matters our responsibility is to serve
the best interests of our shareholders in maximizing the worth and potential of
their investment. However, the Company, as a publicly held corporation, must be
aware that insofar as it may be the subject of acquisition attempts, such
attempts do raise the possibility of a change in control of the Company. It
further recognizes that such a possibility can breed uncertainties as to the
continued tenure and fair treatment of key executives regardless of their value
to the Company and their individual merit. The Company is concerned that the
possibility of acquisition attempts and a change in control can have an adverse
effect on its retention of key management personnel, and that such acquisition
attempts can make it difficult for such personnel to function most effectively
in the best interests of the Company and its shareholders. In light of these
concerns, the Board has determined that it is appropriate to offer additional
security to certain key management personnel to better enable them to function
effectively without distraction in the event that uncertainties as to the future
control of the Company should arise.

 

Therefore, to induce you to remain in the employ of the Company and to encourage
a high level of effective management in the best interests of the Company and
its shareholders, this letter agreement sets forth certain benefits which the
Company agrees will be provided to you if your employment with the Company
should be terminated other than for cause, or by death, disability or normal
retirement, subsequent to a “change in control” of the Company as defined and
set forth in this Agreement. As the purpose of this Agreement is to provide you
with stability of job tenure without being discriminated against because of
activities on behalf of the Company and its shareholders in the face of a
possible “change in control” or in the alternative to provide you with certain
defined severance benefits in the face of termination without cause or upon
discriminatory treatment after a “change in control,” the provisions of this
Agreement with regard to benefits shall not apply unless and until a “change in
control” occurs. Further, the benefits set forth in Section 7 of this Agreement
will not be provided if you cease to be in the Company’s employ, even after a
“change in control” and during the term of this Agreement, because of death,
normal retirement, disability, “for cause,” or because of voluntary termination
by you without “good reason” as they are defined herein.

 

1. Term. This Agreement will at all times have a four-year term. At such time as
either you or the Company give written notice to the other party that this
Agreement is to be terminated (such notice on your part to have no force or
effect unless given by you no later than four years after a “change in
control”), then this Agreement will expire four years from receipt of the
notice. In any event, this Agreement will terminate at your normal retirement
date. For purposes of this Agreement, your normal retirement date shall be the
first day of the month following the month in which you attain age 65.

 

2. Change in Control. For the purposes of invoking your benefits under this
Agreement, a “change in control” shall mean the occurrence of any one of the
following actions or events:

 

  (a) The acquisition by any person of the power, directly or indirectly, to
exercise a controlling influence over the management or policies of the Company
(either alone or pursuant to an arrangement or understanding with one or more
other persons), whether through ownership of voting securities, through one or
more intermediaries, by contract, by way of a reorganization, merger or
consolidation, or otherwise; or

 

  (b) The acquisition by a person who is not a U.S. citizen (either alone or
pursuant to an arrangement or understanding with one or more other persons) of
the ownership of or power to vote 25% or more of the outstanding voting
securities of the Company; or

 

1



--------------------------------------------------------------------------------

  (c) The acquisition by a person who is a U.S. citizen (either alone or
pursuant to an arrangement or understanding with one or more other persons) of
the ownership of or power to vote 35% or more of the outstanding voting
securities of the Company, provided that no change in control shall be deemed to
occur under this subsection (c) if less than 50% of the outstanding voting
securities of the Company are acquired and such acquisition has been approved by
the Board; or

 

  (d) If during a period of six years after the acquisition by any person,
directly or indirectly, of the ownership of or power to vote 10% or more of the
outstanding voting securities of the Company, the individuals who prior to such
acquisition were Directors of the Company (“Prior Directors”) shall cease to
constitute a majority of the Board, unless the nomination of each new Director
was approved by a vote of a majority of the Prior Directors; or

 

  (e) The Company is liquidated; all or substantially all of the Company’s
assets are sold in one or a series of related transactions; or

 

  (f) The Company is merged, consolidated, or reorganized with or involving any
other corporation, other than a merger, consolidation, or reorganization (a
“transaction”) that results in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such transaction.

 

The term “person” for purposes of this paragraph shall include a natural person,
corporation, partnership, association, joint-stock company, trust fund, or
organized group of persons.

 

3. Death, Retirement and Disability. In the event of your death, normal
retirement, disability or voluntary termination without good reason during the
term hereof and following a “change in control,” the Company shall pay you your
then current full base salary plus vacation and any other compensation actually
accrued through the date of termination, and the Company shall have no further
obligation to you except that you or your estate will be entitled to receive
those applicable benefits under any plans, programs and policies in effect with
regard to the executives or salaried employees of the Company. For purposes of
this Agreement, normal retirement and disability are defined as follows:

 

  (a) Normal Retirement: For purposes of this Agreement, termination by the
Company or you of your employment based on normal retirement shall mean
termination at age 65 or such earlier or later age set in accordance with the
retirement policy then generally in effect with regard to the Company’s salaried
employees which is not discriminatory as to you. Normal retirement shall also
include retirement in accordance with any early or deferred retirement age or
date established with your consent.

 

  (b) Disability: Disability as grounds for termination shall mean physical or
mental illness resulting in your absence from your duties with the Company on a
full time basis for 365 consecutive days following the exhaustion of all current
and accrued sick leave and vacation (as provided by Company policy to all
salaried employees on a nondiscriminatory basis). If within thirty (30) days
after written notice of proposed termination for disability is given by the
Company, you have not returned to the full time performance of your duties, the
Company may terminate your employment by giving written Notice of Termination
for “Disability.”

 

4. Other Termination Following a Change in Control. If a “change in control”
occurs and you are subsequently terminated as an employee by the Company during
the term of this Agreement (except for normal retirement, disability or for
cause as hereinafter defined) or if you terminate your employment for good
reason, as hereinafter defined, you will be entitled to receive the benefits set
forth in Section 7 hereof. In addition, and notwithstanding any other provision
of this Agreement to the contrary, the benefits set forth in Section 7 shall be
payable to you if a “change in control” occurs and you were terminated as an
employee by the Company prior to the date on which a change in control occurs,
and it is reasonably demonstrated by you that such termination of employment (i)
was at the request of a third party who was taking steps reasonably calculated
to effect the change in control or (ii) otherwise arose in connection with, or
in anticipation of, the change in control, provided that no benefits under
Section 4 or 7 are payable if termination is for normal retirement, disability
or for cause, as hereinafter defined, or if you voluntarily terminate.

 

2



--------------------------------------------------------------------------------

5. Cause. After a “change in control,” the Company may terminate your employment
for “cause” without liability under the benefit provisions hereof only upon:

 

  (a) The willful and continued failure by you to substantially perform your
duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness), after a demand for substantial
performance is delivered to you by the Board which specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties, or

 

  (b) The willful engaging by you in gross misconduct demonstrably injurious to
the Company.

 

For the purpose of this Section 5, no act, or failure to act, on your part shall
be considered “willful” if done, or omitted to be done, by you in good faith and
in the reasonable belief that your act or omission was in the best interests of
the Company. You shall not be deemed to have been terminated for cause unless
and until you receive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of conduct set forth in clauses
(a) or (b) of the first sentence of this Section 5 and specifying the
particulars thereof.

 

If your employment is terminated for cause, the Company shall pay you your then
current full base salary plus vacation and any other compensation actually
accrued through the date of termination, and the Company shall have no further
obligation to you except that you or your estate will be entitled to receive
applicable benefits under any plans, programs or policies in effect with regard
to executive or salaried employees of the Company.

 

6. Good Reason. You may regard your employment as constructively terminated by
the Company, and yourself terminate your employment for “good reason” following
a “change in control” and during the term hereof, receiving the benefits set
forth in Section 7, upon the happening of one or more of the following events
which will constitute good reason for your own termination of your employment:

 

  (a) Without your express written consent, the assignment to you of any duties
not customarily performed by senior executives of the Company or inconsistent
with your position as senior executive prior to a “change in control,” or the
failure of the Company to maintain you in senior executive position; or to
provide you with the normal perquisites of a senior executive of the Company,
including but not limited to an office and appropriate support services or any
other action by the Company which results in a diminution in your position,
authority, duties or responsibilities as they existed immediately prior to the
“change in control,” excluding, however, an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by you.

 

  (b) A reduction by the Company in your base salary as in effect prior to a
“change in control” unless such reduction is applied to all officers of the
Company (including any parent or successor of the Company) and does not exceed
the average percentage reduction in base salary for all officers of the Company,
with a maximum permissible reduction of 25%, or the failure by the Company to
increase such base salary each year following a “change in control” by an amount
which equals at least one-half ( 1/2), on a percentage basis, the average
percentage increase in base salary for all officers of the Company or any parent
or successor of the Company during the prior two full calendar years;

 

  (c) A failure by the Company to maintain any of the employee benefits to which
you are entitled prior to a “change in control” at a level equal to or greater
than that in effect prior to a “change in control,” through the continuation of
the same or substantially similar plans, programs and policies, or the taking of
any action by the Company which would adversely affect your participation in or
materially reduce your benefits under any such plans, programs or policies or
deprive you of any fringe benefits enjoyed by you prior to a “change in
control,” unless such a reduction in benefits is nondiscriminatory as to you and
is applied generally.

 

  (d) The failure by the Company to provide you with the number of paid vacation
days to which you would be entitled as a salaried employee of the Company, its
subsidiaries or affiliates, or any parent or successor of the Company on a
nondiscriminatory basis.

 

  (e) The Company’s requiring you to be based anywhere other than your current
location (or within 25 miles thereof) except for required travel on the
Company’s business to an extent substantially consistent with your present
business travel obligations; or the relocation of your offices outside of their
current location (or within 25 miles thereof) without your consent.

 

  (f) Any purported termination of your employment by the Company which is not
effected pursuant to the notice of termination and procedures required by the
specific provision relied upon (i.e., Disability, or Cause), or normal
retirement as defined in Section 3 hereof, or any purported termination for
which the grounds relied upon are not valid.

 

3



--------------------------------------------------------------------------------

Upon the happening of one or more of these events, should you choose to regard
your employment as constructively terminated, delivery of a written notice of
termination setting forth the “good reason” therefor will entitle you to the
benefits as set forth in Section 7 hereof.

 

7. Compensation Upon Termination Without Cause or Termination for Good Reason.
If (1) after a “change in control” and during the term hereof or prior to a
“change in control” if the conditions set forth in the last sentence of Section
4 are met, you are terminated by the Company other than by reason of normal
retirement, disability or for cause under the definitions and procedures as set
forth herein, or (2) after a “change in control” and during the term hereof, you
choose to terminate your employment for “good reason” as set forth herein, then
the Company shall pay to you the following amounts:

 

  (a) Your full base salary through the date of any Notice of Termination plus
payment for all accrued vacation, and any incentive and deferred compensation to
which you are entitled for the year most recently ended and the pro rata share
of any such compensation which would be due in the year of termination, up to
the date of termination, to the extent not already paid; plus

 

  (b) An amount equal to:

 

(i) The sum of A and B, multiplied by the number set forth in paragraph (b)(ii)
below, where

 

A is the highest of the following: (1) your annual base salary at the rate in
effect as of your termination, (2) your annual base salary at the highest rate
in effect during the two-year period prior to the date of termination, and (3)
[current base salary], and

 

B is the amount of any additional compensation, including any sums awarded under
any incentive compensation plan or plans, awarded you for the year most recently
ended, whether or not fully paid, or, if higher, such additional compensation
for the year in which your termination occurred, determined in accordance with
the following principles: the additional compensation under any incentive
compensation plans for the year in which your termination occurred shall be (1)
for the period up until the end of the most recent quarter-end prior to
termination, a pro rata amount of the annual award that would have been made
assuming (i) to the extent such award is based on an objective performance
measure, the actual performance for that period, expressed as a percentage of
target for that measure during the period, continued the entire year, and (ii)
to the extent the award is based on other factors or if the target performance
was not established prior to the applicable quarter-end, the award shall be made
by assuming performance for the year equaled the weighted average of percentages
of target performance achieved for the objective measures for such period, and
(2) for the remaining period, a pro rata amount of the annual award that would
have been made assuming performance for each measure for the year equaled the
target. 1 The additional compensation for such year under any replacement or
successor to such plans shall be based on comparable principles. Notwithstanding
the foregoing, in no event shall B be less than [bonus amount received under
Management Incentive Compensation Program for Calendar Year 2002, if
applicable].

 

(ii) The number [“3” if President and Chief Executive Officer; “2” if Senior
Vice President or Vice President]. If your normal retirement date is less than
three (3) years from your termination date, then the multiplier shall be that
fraction remaining until your normal retirement date rounded to the nearest
tenth (i.e., 18 months equals 1.5, 8 months equals .7).

 

(iii) With regard to the Company’s Profit Sharing Plan and Retirement Income
Plan, the Company shall pay a lump sum equal to the amount forfeited by you, if
any, under such plan which would have vested if your employment had continued
for the remaining term of this Agreement.

--------------------------------------------------------------------------------

1 By way of example, assume a change in control and termination in the middle of
the third quarter. Assume also that for the first two quarters, the Company made
104% of the profit target (with a 60% weight) and 96% of the revenue target
(with a 20% weight); there is also a 20% weighted non-objective factor. The
award for the year would be the sum of (1) 50% of the annual award that would be
made if the Company made 104% of profit target for the year, 96% of the revenue
target and 102% of target for the other factor (102% equals the weighted average
of the 104% and 96% performances) plus (2) 50% of the annual award that would be
made if all measures were at 100% of target for the year.

2 DHL’s approval rights include approval over the dollar amounts to be included
in Section 3 of this Agreement. DHL is currently reviewing data provided by ABX.

 

4



--------------------------------------------------------------------------------

(iv) For the remaining term of this Agreement prior to your normal retirement
date, the Company shall pay your health insurance premiums, provided you have
elected COBRA continuation coverage, and at the end of such continuation
coverage period it shall at its option either arrange for you to receive health
benefits substantially similar to those which you were receiving immediately
prior to termination of the coverage period, or pay to you an amount equal to
the premiums the Company would pay on your behalf for participation in such
health plan or plans for the remaining term of this Agreement prior to your
normal retirement date.

 

(v) The Company shall maintain in full force and effect at its expense, for the
remaining term of this Agreement prior to your normal retirement date, all other
employee benefit plans, programs and policies (including any life or health
insurance plans) in which you were entitled to participate immediately prior to
your termination, provided that your continued participation is possible under
the general terms and provisions of such plans, programs and policies. In the
event that your participation in any such plan, program or policy is not
possible under its terms and conditions, the Company shall arrange to provide
you with benefits substantially similar to those which you would have been
entitled to receive under each plan, program or policy. At the end of the period
of coverage, you will have the option to have assigned to you at no cost and
with no apportionment of prepaid premiums, any assignable insurance policy owned
by the Company and relating to you and to take advantage of any conversion
privileges pertinent to the benefits available under Company policies.

 

(vi) In addition to the payment of any benefits to which you are entitled under
the Supplemental Executive Retirement Plan (“SERP”) and qualified retirement
plans maintained by the Company in which you are a participant on the date of
your termination, the Company shall pay you in cash at the time specified in
Section 8, an amount equal to the sum of the following: (a) the difference
between the actuarial equivalent of the amount which you are entitled to
receive, if any, under the SERP and the amount which you would have received
from the SERP if you had continued in the employ of the Company for an
additional three years. If your normal retirement date would occur during that
three-year period, then the amount of such additional compensation shall be
calculated on the basis that your employment continued to that date. For the
purposes of the calculation of benefits under the SERP, the “actuarial
equivalent” shall be determined by using the interest rate specified in such
plan for lump sum calculations and assuming your survival to age 80, and (b) the
difference between the actuarial equivalent of the amount which you are entitled
to receive, if any, under the Retirement Income Plan and the amount which you
would have received from such plan if you had continued in the employ of the
Company for an additional three years (each amount to be determined as if paid
at the end of such three year period). If your normal retirement date would
occur during that three-year period, then the amount of such additional
compensation shall be calculated on the basis that your employment continued to
that date. For the purposes of the calculation of benefits under the Retirement
Income Plan, the “actuarial equivalent” shall be determined by using the
interest rate specified in such plan for lump sum calculations and assuming your
survival to age 80. For purposes of this paragraph, the benefit you would have
received from the SERP and Retirement Income Plan if you continued to be
employed for three years shall be made based on the terms of such plan at the
time of the change in control, unless the plan has been amended to provide (or
replaced with a new plan that provides) a larger benefit, in which case the new
terms shall apply.

 

(vii) Notwithstanding any other provisions of this Agreement, if any severance
benefits under Section 7 of this Agreement, together with any other Parachute
Payments (as defined under Internal Revenue Code Section 280(G)(b)(2)) made by
the Company to you, if any, are characterized as Excess Parachute Payments (as
defined in Internal Revenue Code, Section 280(G)(b)(1)), then the Company shall
pay to you, in addition to the payments to be received under this Agreement, an
amount such that, after payment by you of all taxes, including federal and state
income taxes and additional excise taxes imposed by Section 4999 of the Code on
this additional payment, you retain an amount equal to the excise taxes imposed
by Section 4999 of the Code on your Excess Parachute Payments.

 

8. Payments and Disputes. For purposes of this Agreement, your date of
termination will be the date written notice of termination is given by the
Company to you. If termination is under circumstances invoking the benefits of
Section 7, then the sums specified therein will be paid no more than ten (10)
working days after the date of termination (if the last sentence of Section 4
applies, 10 working days after the “change in control”). However, the portion of
the payment based upon the amounts payable under any incentive compensation
plans, Profit Sharing Plan, Retirement Income Plan and the SERP shall be paid no
later than the later of the date set forth in the preceding sentence or ten (10)
working days after the amount payable under such particular plan has been
determined following availability of results necessary for computation of such
amount.

 

5



--------------------------------------------------------------------------------

In the event that the Company wishes to contest or dispute a termination for
“good reason” by you, it must give written notice of such dispute within the
five day period after the date of termination. If you wish to contest or dispute
a termination by the Company, or any failure to make payments claimed to be due
hereunder, you must give written notice of such dispute within thirty days of
receiving a notice of termination (if the last sentence of Section 4 applies,
within thirty days after the “change in control”). In the event of a dispute,
the Company shall continue to pay your full base salary and continue all your
employee benefits in force until final resolution of any such dispute by mutual
agreement or the final judgment, decree or order of a court of competent
jurisdiction (including any appeals, if such are perfected). You may, at your or
the Company’s option, be suspended from all duties during the pendency of such a
contest or dispute. If you prevail in any such contest or dispute, the Company
shall thereupon be liable for the full amounts due under Section 7 as of the
date of termination after adjustments for amounts already paid.

 

The Company will pay all fees and expenses, including full attorneys’ fees,
incurred by you in good faith in contesting or disputing any termination after a
“change in control” or in seeking to obtain or enforce any right or benefit
provided by this Agreement.

 

In the event that any payments due hereunder shall be delayed for any reason
beyond the date set forth in the first paragraph of this Section 8, the amounts
due shall bear simple interest at the rate of eighteen percent (18%) per annum
until paid.

 

Notwithstanding the provisions as to time of payment as above set forth, you may
at your sole option elect to have some or all of such amounts due you deferred
to a date or dates of your choosing over a period not to exceed three years, in
which event the unpaid balances shall not bear interest during the deferred
period elected by you.

 

9. Mitigation. You shall not be required to mitigate the amount of any payment
due under Section 7 by seeking other employment. If you should accept a position
with another employer after your date of termination and during the period of
provision of benefits under Section 7, then the Company shall have no further
liability for the provision of benefits or further payments under Section
7(b)(iv) and (v).

 

10. Covenant for Confidentiality and Not to Compete.

 

You agree that as an executive of the Company, with important responsibilities
for and knowledge of its operations, your services are a valuable asset to the
Company and that you have access to business information of material importance
to the Company. Therefore, to protect the Company’s interest in you and in the
integrity and success of its operations, you agree that during the term of this
Agreement while employed by the Company you will keep all Company information
(excluding publicly available information) confidential and will not enter into
the employment of, or invest in or contribute to, participate in the activities
of, or act as consultant to or advise any enterprise in whatever form organized
and carried on which is directly competitive with any business activity then
conducted or planned by the Company, provided, however, that you may make
investments in publicly traded securities of any issuer if the securities owned
represent less than 1% of the class of such securities of such issuer then
issued and outstanding. You further agree that for a period of one year
following the termination of your employment with the Company you will continue
to keep all Company information (excluding publicly available information)
confidential and that, unless you are entitled to, or received, the benefits set
forth in Section 7, you will not enter into the employment in an executive or
consultant capacity or serve on the Board of Directors of any enterprise in
whatever form organized and carried on which is directly competitive with any
business activity then conducted by the Company within the continental United
States.

 

11. Successors; Binding Agreement.

 

  (a) This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company. As used herein,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business or assets as aforesaid.

 

  (b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amounts are
still payable to you hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be not such designee, to your
estate.

 

12. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by United States certified mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all notices to the
Company shall be directed to the attention of the Chief Executive Officer of the
Company or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

 

6



--------------------------------------------------------------------------------

13. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and the Chief Executive Officer of the Company or such officer as
may be specifically designated by the Board. No waiver by either party hereto at
any time of any breach of, or lack of compliance with, any conditions or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

 

This Agreement supercedes any prior agreement between the Company and you with
respect to the matters set forth herein.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio.

 

14. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

15. Counterparts. This Agreement is to be executed in counterparts, each of
which shall be deemed to be an original.

 

If this letter correctly sets forth our agreements, sign and return to the
Company the enclosed copy of this letter, retaining your copy for your files.

 

ABX AIR, INC.

By

 

 

--------------------------------------------------------------------------------

Its

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Employee

 

7